

CUSTOMERS BANK
Death Benefit Plan



CUSTOMERS BANK
DEATH BENEFIT PLAN


Pursuant to due authorization by its Board of Directors, the undersigned,
CUSTOMERS BANK, did constitute, establish and adopt the following Death Benefit
Plan (the “Plan”), effective October 23, 2019.


The purpose of the Plan is to attract, retain, and reward highly qualified
employees of the Bank, by providing death benefits to the designated beneficiary
of each participating employee. The Bank will pay the death benefits from its
general assets.


This Plan provides a taxable death benefit to a Participant’s designated
Beneficiary.


ARTICLE 1
DEFINITIONS


Whenever used in the Plan, the following terms shall have the meanings
specified:


1.1. “Bank” means CUSTOMERS BANK, a commercial bank with headquarters in
Phoenixville, PA.


1.2. “Beneficiary” means, with respect to a Participant, the person or persons
designated by the Participant as entitled to benefits under the Plan, if any,
upon the death of a Participant.


1.3. “Beneficiary Designation Form” means the form established from time to time
by the Plan Administrator that a Participant completes, signs and returns to the
Plan Administrator to designate one or more Beneficiaries.


1.4. “Board” means the Board of Directors of the Bank as from time to time
constituted.


1.5. “Election to Participate” means the form required by the Plan Administrator
of an eligible employee to indicate acceptance of participation in the Plan.


1.6. “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.


1.7. “Participant” means an employee (i) who is selected to participate in the
Plan, (ii) who elects to participate in the Plan, (iii) who signs an Election to
Participate and a Beneficiary Designation Form, (iv) whose signed Election to
Participant and Beneficiary Designation Form are accepted in writing by the Plan
Administrator, (v) who commences participation in the Plan, and (vi) whose
Participation has not terminated.


1
4246466v.1

--------------------------------------------------------------------------------



1.8. “Participant’s Interest” means the interest set forth in Section 2.4.


1.9. “Plan” means the Customers Bank Death Benefit Plan as set forth herein and
as amended from time to time.


1.10. “Plan Administrator” means the plan administrator described in Article 6.


1.11. “Termination of Employment” means that the Participant ceases to be
employed by the Bank for any reason, voluntary or involuntary, other than by
reason of (1) the Participant’s leave of absence approved by the Bank, (2) the
Participant’s suffering a disability that entitles the Participant to long-term
disability benefits under the Bank’s long-term disability plan or (3) the
Participant’s death.


ARTICLE 2
PARTICIPATION AND BENEFITS


2.1. Selection by Plan Administrator. Participation in the Plan shall be limited
to those employees of the Bank selected by the Plan Administrator, in its sole
discretion, to participate in the Plan.


2.2. Enrollment Requirements. As a condition to participation, each selected
employee shall complete, execute and return to the Plan Administrator (i) an
Election to Participate, and (ii) a Beneficiary Designation Form. In addition,
the Plan Administrator shall establish from time to time such other enrollment
requirements as it determines in its sole discretion are necessary for purposes
of Plan administration, including, but not limited to, cooperating with the Plan
Administrator if it decides to purchase insurance on the Participant’s life for
purposes of the Plan.


2.3. Eligibility; Commencement of Participation. Provided an employee selected
to participate in the Plan has met all enrollment requirements set forth in the
Plan and required by the Plan Administrator, that employee will be covered by
the Plan and will be eligible to receive benefits at the time and in the manner
provided hereunder, subject to the provisions of the Plan.


2.4. Participant’s Interest. Upon the Participant’s death before a Termination
of Employment, the Bank shall pay the Participant’s designated Beneficiary the
amount stated on the Election to Participate form. The benefit shall be paid to
the Beneficiary in a lump sum within sixty (60) days following the Participant’s
death.


2.5. Termination of Participation. A Participant’s rights under the Plan shall
cease and his or her participation in the Plan shall terminate upon Termination
of Employment for any reason or, with respect to a Participant whose Beneficiary
is entitled to benefits under the Plan, upon payment of such benefit.


2
4246466v.1

--------------------------------------------------------------------------------



ARTICLE 3
BENEFICIARIES


3.1. Beneficiary Designation. A Participant shall have the right, at any time,
to designate a Beneficiary to receive any benefits payable under the Plan to a
Beneficiary upon the death of the Participant. The Beneficiary designated under
the Plan may be the same as or different from the Beneficiary designation under
any other plan of the Bank in which the Participant participates.


3.2. Beneficiary Designation: Change. The Participant shall designate a
Beneficiary by completing and signing the Beneficiary Designation Form and
delivering it to the Plan Administrator or its designated agent. The
Participant’s Beneficiary designation shall be deemed automatically revoked if
the Beneficiary predeceases the Participant or if the Participant designates a
spouse as Beneficiary and the marriage is subsequently dissolved. The
Participant shall have the right to change a Beneficiary by completing, signing
and otherwise complying with the terms of the Beneficiary Designation Form and
the Plan Administrator’s rules and procedures, as in effect from time to time.
Upon the acceptance by the Plan Administrator of a new Beneficiary Designation
Form, all Beneficiary designations previously filed shall be cancelled. The Plan
Administrator shall be entitled to rely on the last Beneficiary Designation Form
filed by the Participant and accepted by the Plan Administrator prior to the
Participant’s death.


3.3. Acknowledgment. No designation or change in designation of a Beneficiary
shall be effective until received, accepted and acknowledged in writing by the
Plan Administrator or its designated agent.


3.4. No Beneficiary Designation. If a Participant dies without a valid
beneficiary designation, or if all designated Beneficiaries predecease such
Participant, then such Participant’s surviving spouse shall be the Participant’s
designated Beneficiary. If the Participant has no surviving spouse, the benefits
shall be paid to the Participant’s estate.


3.5. Facility of Payment. If the Plan Administrator determines in its discretion
that a benefit is to be paid to a minor, to a person declared incompetent, or to
a person incapable of handling the disposition of that person’s property, the
Plan Administrator may direct payment of such benefit to the guardian, legal
representative or person having the care or custody of such minor, incompetent
person or incapable person. The Plan Administrator may require proof of
incompetence, minority or guardianship as it may deem appropriate prior to
distribution of the benefit. Any payment of a benefit shall be a payment for the
account of the Participant and the Beneficiary, as the case may be, and shall be
a complete discharge of any liability under the Plan for such payment amount.





3
4246466v.1

--------------------------------------------------------------------------------



ARTICLE 4
CLAIMS AND REVIEW PROCEDURE


4.1. Claims Procedure. A Participant or Beneficiary who has not received
benefits under the Plan that he or she believes should be paid (“Claimant”) may
make a claim for such benefits as follows:


4.1.1 Initiation – Written Claim. The Claimant initiates a claim by submitting
to the Plan Administrator a written claim for the benefits.


4.1.2 Timing of Plan Administrator Response. The Plan Administrator shall
respond to such Claimant within ninety (90) days after receiving the claim. If
the Plan Administrator determines that special circumstances require additional
time for processing the claim, the Plan Administrator may extend the response
period by an additional ninety (90) days by notifying the Claimant in writing,
prior to the end of the initial 90-day period, that an additional period is
required. The notice of extension must set forth the special circumstances and
the date by which the Plan Administrator expects to render its decision.


4.1.3 Notice of Decision. If the Plan Administrator denies all or part of the
claim, the Plan Administrator shall notify the Claimant in writing of such
denial. The Plan Administrator shall write the notification in a manner
calculated to be understood by the Claimant. The notification shall set forth:


(a) The specific reasons for the denial;


(b) A reference to the specific provisions of the Plan on which the denial is
based;


(c) A description of any additional information or material necessary for the
Claimant to perfect the claim and an explanation of why it is needed;


(d) An explanation of the Plan’s review procedures and the time limits
applicable to such procedures; and


(e) A statement of the Claimant’s right to bring a civil action under ERISA
Section 502(a) following an adverse benefit determination on review.


4.2. Review Procedure. If the Plan Administrator denies part or the entire
claim, the Claimant shall have the opportunity for a full and fair review by the
Plan Administrator of the denial, as follows:

4
4246466v.1

--------------------------------------------------------------------------------



4.2.1 Initiation – Written Request. To initiate the review, the Claimant, within
60 days after receiving the Plan Administrator’s notice of denial, must file
with the Plan Administrator a written request for review.


4.2.2 Additional Submissions – Information Access. The Claimant shall then have
the opportunity to submit written comments, documents, records and other
information relating to the claim. The Plan Administrator shall also provide the
Claimant, upon request and free of charge, reasonable access to, and copies of,
all documents, records and other information relevant (as defined in applicable
ERISA regulations) to the Claimant’s claim for benefits.


4.2.3 Considerations on Review. In considering the review, the Plan
Administrator shall take into account all materials and information the Claimant
submits relating to the claim, without regard to whether such information was
submitted or considered in the initial benefit determination.


4.2.4 Timing of Plan Administrator’s Response. The Plan Administrator shall
respond in writing to the Claimant within sixty (60) days after receiving the
request for review. If the Plan Administrator determines that special
circumstances require additional time for processing the claim, the Plan
Administrator may extend the response period by an additional sixty (60) days by
notifying the Claimant in writing, prior to the end of the initial 60-day period
that an additional period is required. The notice of extension must set forth
the special circumstances and the date by which the Plan Administrator expects
to render its decision.


4.2.5 Notice of Decision. The Plan Administrator shall notify the Claimant in
writing of its decision on review. The Plan Administrator shall write the
notification in a manner calculated to be understood by the Claimant. The
notification shall set forth:


(a) The specific reasons for the denial;


(b) A reference to the specific provisions of the Plan on which the denial is
based;


(c) A statement that the Claimant is entitled to receive, upon request and free
of charge, reasonable access to, and copies of, all documents, records and other
information relevant (as defined in applicable ERISA regulations) to the
Claimant’s claim for benefits; and


(d) A statement of the Claimant’s right to bring a civil action under ERISA
Section 502(a).

5
4246466v.1

--------------------------------------------------------------------------------



ARTICLE 5
AMENDMENTS AND TERMINATION


5.1. Amendment or Termination of Plan. The Bank may amend or terminate the Plan
for all Participants or for any Participant at any time prior to a Participant’s
death provided, however, that no such action shall deprive a Participant or
Beneficiary of the Participant’s Interest as of the date of such action.
Amendment or termination shall be by action of the Board and written notice to
the Participant(s).

5.2. Waiver of Participation. A Participant may, in the Participant’s sole and
absolute discretion, waive his or her rights under the Plan at any time. Any
waiver permitted under this Section 5.2 shall be in writing and delivered to the
Plan Administrator.


ARTICLE 6
ADMINISTRATION


6.1. Plan Administrator Duties. The Plan shall be administered by the Plan
Administrator, which shall consist of the Board, or such individual or
individuals acting as a committee as the Board may appoint. Members of the Plan
Administrator may be Participants under the Plan. The Plan Administrator shall
also have the discretion and authority to (i) make, amend, interpret and enforce
all appropriate rules and regulations for the administration of the Plan and
(ii) decide or resolve any and all questions including interpretations of the
Plan, as may arise in connection with the Plan.


6.2. Agents. In the administration of the Plan, the Plan Administrator may
employ agents and delegate to them such administrative duties as it sees fit,
(including acting through a duly appointed representative), and may from time to
time consult with counsel who may be counsel to the Bank.


6.3. Binding Effect of Decisions. The decision or action of the Plan
Administrator with respect to any question arising out of or in connection with
the administration, interpretation and application of the Plan and the rules and
regulations promulgated hereunder shall be final and conclusive and binding upon
all persons having any interest in the Plan.


6.4. Indemnity of Plan Administrator. The Bank shall indemnify and hold harmless
the members of the Plan Administrator against any and all claims, losses,
damages, expenses or liabilities arising from any action or failure to act with
respect to the Plan, except in the case of willful misconduct by the Plan
Administrator or any of its members.


6.5. Information. The Bank shall supply full and timely information to the Plan
Administrator on all matters relating to the administration of the Plan, and
such other pertinent information as the Plan Administrator may reasonably
require.

6
4246466v.1

--------------------------------------------------------------------------------



ARTICLE 7
MISCELLANEOUS


7.1. Unsecured General Creditor. Participants and their Beneficiaries,
successors and assigns shall have no legal or equitable rights, interests or
claims in any property or assets of the Bank. Any and all of the Bank’s assets
shall be, and remain, the general, unpledged unrestricted assets of the Bank.
The Bank’s obligation under the Plan shall be merely that of an unfunded and
unsecured promise to pay money in the future.


7.2. Not a Contract of Employment. The terms and conditions of the Plan shall
not be deemed to constitute a contract of employment between the Bank and the
Participant. Nothing in the Plan shall be deemed to give a Participant the right
to be retained in the service of the Bank or to interfere with the right of the
Bank to discipline or discharge the Participant at any time.


7.3. Participation in Other Plans. Nothing herein contained shall be construed
to alter, abridge, or in any manner affect the rights and privileges of the
Participant to participate in and be covered by any pension, profit sharing,
group insurance, bonus or similar employee plans which the Bank may now or
hereafter maintain.


7.4. Alienability. A Participant’s Interest may not be transferred, assigned,
anticipated, hypothecated, mortgaged, commuted, modified, or otherwise
encumbered in advance of the payment of benefits payable hereunder, nor shall
any of such benefits be subject to seizure for the payment of any debts,
judgments, alimony, or separate maintenance owed by the Participant or the
Beneficiary to be transferable by operation of law in the event of bankruptcy,
insolvency, or otherwise. In the event the Participant or any Beneficiary
attempts assignment, commutation, hypothecation, transfer, or disposal of the
benefit hereunder, the Bank’s liabilities shall forthwith cease and terminate.


7.5. Successors. The provisions of the Plan shall bind and inure to the benefit
of the Bank and its successors and assigns and the Participant and the
Beneficiary.


7.6. Interpretation. Wherever the fulfillment of the intent and purpose of the
Plan requires, and the context will permit, the use of the masculine gender
includes the feminine and use of the singular includes the plural.


7.7. Alternative Action. In the event it shall become impossible for the Bank or
the Plan Administrator to perform any act required by the Plan, the Bank or Plan
Administrator may in its discretion perform such alternative act as most nearly
carries out the intent and purpose of the Plan and is in the best interests of
the Bank.


7.8. Applicable Law. Subject to ERISA, the provisions of the Plan shall be
construed and interpreted in accordance with the laws of the Commonwealth of
Pennsylvania without regard to its conflict of law principles.


7
4246466v.1

--------------------------------------------------------------------------------



7.9. Headings. Article and section headings are for convenient reference only
and shall not control or affect the meaning or construction of any of its
provisions.


7.10. Furnishing Information. A Participant and his or her Beneficiary will
cooperate with the Plan Administrator by furnishing any and all information
requested by the Plan Administrator and take such other actions as may be
requested in order to facilitate the administration of the Plan and the payments
of benefits hereunder, including but not limited to taking such physical
examinations as the Plan Administrator may deem necessary.


7.11. Validity. In case any provision of the Plan shall be illegal or invalid
for any reason, said illegality or invalidity shall not affect the remaining
parts hereof, but the Plan shall be construed and enforced as if such illegal
and invalid provision has never been inserted herein.


7.12. Notice. Any notice or filing required or permitted to be given to the Plan
Administrator under the Plan shall be sufficient if in writing and
hand-delivered, or sent by registered or certified mail, to the address below:



1015 Penn Avenue #103Wyomissing, PA 19610



Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark or the receipt for
registration or certification.


Any notice or filing required or permitted to be given to a Participant under
the Plan shall be sufficient if in writing and hand-delivered, or sent by mail,
to the last known address of the Participant.


IN WITNESS WHEREOF, the Bank has caused the Plan to be duly executed by an
appropriate officer and its corporate seal affixed at Phoenixville, PA, on
October 23, 2019.



CUSTOMERS BANKBy:/s/Carla A. LeiboldEVP, CFO and Treasurer

ATTEST




By: /s/ Michael DeTommaso
Secretary
8
4246466v.1